No.     80-115

                I N THE SUPREME COURT O THE STATE O M N A A
                                       F           F OTN

                                                        1980




EARL R.     BURNS,

                                   P l a i n t i f f and A p p e l l a n t ,

                   -vs-

U & R EXPRESS, a Mont.                Corp.,

                                   D e f e n d a n t and Respondent.




Appeal from:          District Court o f t h e Nineteenth J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f L i n c o l n , The H o n o r a b l e
                      Robert H o l t e r , Judge p r e s i d i n g .

Counsel o f Record:

         For A p p e l l a n t :

                      Murphy, Robinson, H e c k a t h o r n & P h i l l i p s , K a l i s p e l l ,
                      Montana

         F o r Respondent :

                      G a r l i n g t o n , Lohn & Robinson, M i s s o u l a , Montana




                                                 S u b m i t t e d on B r i e f s :   November 2 6 ,   1980

                                                                     Decided :             4 " 1981


Filed:
Mr. Chief J u s t i c e Frank I . H a s w e l l d e l i v e r e d t h e Opinion of t h e
Court.

            E a r l B u r n s b r o u g h t t h i s a c t i o n f o r p e r s o n a l i n j u r y and

p r o p e r t y damages a r i s i n g o u t o f a c o l l i s i o n b e t w e e n B u r n s ' f u e l
d e l i v e r y t r u c k and a U .     & R    E x p r e s s c h i p t r u c k d r i v e n by L a r r y

Woll.       U & R E x p r e s s c o u n t e r c l a i m e d f o r damages t o i t s t r u c k .

B u r n s a p p e a l s f r o m t h e judgment e n t e r e d o n t h e j u r y v e r d i c t i n
f a v o r of t h e d e f e n d a n t on its c o u n t e r c l a i m .

           The a c c i d e n t o c c u r r e d o n t h e a f t e r n o o n o f November 8 ,
1 9 7 7 , o n Highway N o .        202 n e a r T r o y , Montana, i n L i n c o l n County.
B u r n s w a s making f u e l d e l i v e r i e s , p r o c e e d i n g a t a s p e e d of a b o u t

20 m i l e s p e r h o u r and i n t e n d i n g t o make a l e f t - h a n d          t u r n from t h e
highway i n t o a p r i v a t e driveway.               W h i l e B u r n s was i n t h e p r o c e s s

o f t u r n i n g , h i s t r u c k was s t r u c k by d e f e n d a n t ' s t r u c k which was
attempting t o pass.               The i m p a c t o c c u r r e d i n t h e l e f t - h a n d   l a n e of
travel.        The e v i d e n c e showed s k i d m a r k s o f 72 f e e t 3 i n c h e s p r i o r
t o t h e p o i n t of impact.

           B u r n s t e s t i f i e d t h a t h e s i g n a l l e d f o r 200 f e e t o r more

b e f o r e s t a r t i n g h i s t u r n and t h a t h e l o o k e d i n h i s r e a r v i e w
mirror when h e s i g n a l l e d , saw no v e h i c l e s b e h i n d him, and d i d n o t
c h e c k a g a i n b e f o r e he t u r n e d .   A t no time d i d h e see t h e c h i p

truck.       H e was r e n d e r e d u n c o n s c i o u s and h a s no r e c o l l e c t i o n of

the accident i t s e l f .           H i s l a s t memory was o f p r o c e e d i n g down t h e

r o a d i n t e n d i n g to t u r n b u t n o t y e t b e g i n n i n g t o t u r n .
           The d r i v e r o f t h e c h i p t r u c k , L a r r y W o l l , t e s t i f i e d t h a t
h e f i r s t saw t h e f u e l t r u c k when i t w a s p a r k e d a t some g a r b a g e
c o n t a i n e r s , t h a t t h e f u e l t r u c k b a c k e d o n t o t h e highway and p r o -
ceeded south a t a slow speed.                     Burns d e n i e d being parked a t t h e
c o n t a i n e r s and s a i d h e p u l l e d o n t o t h e h i g h w a y from t h e d r i v e w a y
of h i s previous delivery stop.                     I n a n y e v e n t , t h e c h i p t r u c k was
p r o c e e d i n g a t a f a s t e r s p e e d and a s it a p p r o a c h e d t h e f u e l t r u c k
Woll decided t o pass.                Woll t e s t i f i e d t h a t h e s a w no t u r n s i g n a l

o f any kind.          A s Woll was a t t e m p t i n g t o p a s s ,       Burns s t a r t e d
moving o v e r t h e c e n t e r l i n e .         W o l l t r i e d t o a v o i d him b u t as

Burns c o n t i n u e d t o t u r n , t h e v e h i c l e s c o l l i d e d .       The c h i p t r u c k
w e n t o u t o f c o n t r o l and t i p p e d o v e r , and t h e f u e l t r u c k was s e n t

t o w a r d s t h e r i g h t s i d e of t h e r o a d .       Woll was u n h u r t and B u r n s

was i n j u r e d .
            On a p p e a l B u r n s c o n t e n d s t h e r e was i n s u f f i c i e n t e v i d e n c e

t o support the jury verdict.                      The major p r e m i s e of h i s a r g u m e n t

i s t h a t t h e p h y s i c a l f a c t s made t h e t e s t i m o n y of t h e d e f e n d a n t

inherently incredible.                   F u r t h e r , Burns r e q u e s t s r e v e r s a l due to

t h e t r i a l c o u r t ' s r e j e c t i o n of h i s proposed j u r y i n s t r u c t i o n
r e g a r d i n g t h e d u t y of an approaching m o t o r i s t i n t h e e v e n t a t u r n
s i g n a l is t i m e l y made.         R e s p o n d e n t a s s e r t s t h a t t h e r e was

s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e j u r y v e r d i c t and t h a t B u r n s
was n e g l i g e n t i n f a i l i n g t o s i g n a l and i n f a i l i n g t o m a i n t a i n a
proper lookout.
            I t is t h e g e n e r a l r u l e t h a t a n o r d e r d e n y i n g a new t r i a l

w i l l n o t be r e v e r s e d w h e r e t h e e v i d e n c e i s c o n f l i c t i n g i f t h e r e
is s u b s t a n t i a l e v i d e n c e to s u p p o r t t h e v e r d i c t .     F r a n k v.

Burlington Northern, Inc.                    ( 1 9 7 5 ) , 1 6 7 Mont. 2 9 3 , 538 P.2d 3 3 3 ;

C a s e y v. N o r t h e r n P a c i f i c Ry. C o .      ( 1 9 2 1 ) , 60 Mont. 5 6 , 1 9 8 P.
141.      When t h e s u r r o u n d i n g c i r c u m s t a n c e s make t h e t e s t i m o n y of a

w i t n e s s h i g h l y i m p r o b a b l e o r i n c r e d i b l e , t h a t t e s t i m o n y is n o t

" s u b s t a n t i a l evidence."         Frank v. B u r l i n g t o n N o r t h e r n , s u p r a .
A p p e l l a n t a r g u e s t h a t t h e t e s t i m o n y of t h e d r i v e r o f t h e c h i p

t r u c k was a t v a r i a n c e w i t h t h e p h y s i c a l f a c t s t o s u c h a n e x t e n t

t h a t h i s s t o r y was i m p o s s i b l e , t h a t t h e j u r y s h o u l d n o t h a v e
b e l i e v e d him.     The c h i p t r u c k d r i v e r t e s t i f i e d t h a t h e w a s f i r s t
a w a r e o f a n i m p e n d i n g l e f t t u r n when h e was 20 t o 25 f e e t from
t h e p o i n t of impact.           The s k i d marks l e f t o n t h e highway by t h e
c h i p t r u c k were 7 2 f e e t l o n g .         Taking i n t o account t h e r e a c t i o n
t i m e and t h e time it t a k e s f o r t h e b r a k e s t o l o c k , B u r n s a r g u e s
t h a t s o m e t h i n g a l e r t e d W o l l o f t h e i m p e n d i n g t u r n more t h a n 1 0 0
f e e t from t h e p o i n t of impact.               H e a s s e r t s t h a t Woll m u s t h a v e
seen h i s turn signal.

            I t is t r u e t h a t u n d i s p u t e d p h y s i c a l f a c t s c o n t r o l o v e r

t e s t i m o n y when t h e p h y s i c a l f a c t s a d m i t o f o n l y o n e
interpretation.               Bush v. A l b e r t D . W a r d e l l C o n t r a c t o r , I n c .

( 1 9 7 4 ) , 1 6 5 Mont. 3 1 2 , 528 P.2d 215; Hayward v. R i c h a r d s o n

C o n s t r u c t i o n Co.   ( 1 9 5 9 ) , 1 3 6 Mont. 2 4 1 , 3 4 7 P.2d 475.             The
f a l l a c y i n a p p e l l a n t ' s a r g u m e n t is t h a t t h e v a r i a n c e b e t w e e n t h e

p h y s i c a l f a c t s and Woll's t e s t i m o n y d o e s n o t n e c e s s a r i l y l e a d t o
a c o n c l u s i o n t h a t Woll m u s t h a v e s e e n t h e t u r n s i g n a l .        The j u r y
i s t h e j u d g e o f t h e c r e d i b i l i t y of t h e w i t n e s s e s and t h e w e i g h t

t o be g i v e n t e s t i m o n y .     M a t t e r of Holm's E s t a t e ( 1 9 7 9 ) ,             Mont.
       ,   588 P.2d 531, 36 S t . R e p .           11.     The j u r y may h a v e r e j e c t e d

Woll's e s t i m a t e s of d i s t a n c e s i n f a v o r o f t h e e v i d e n c e of t h e

l e n g t h o f s k i d marks w i t h o u t d i s b e l i e v i n g W o l l   I s   testimony t h a t
h e saw no t u r n s i g n a l .         When t h e r e are i n c o n s i s t e n c i e s i n t h e
t e s t i m o n y o f a w i t n e s s , t h e j u r y may a c c e p t t h e t e s t i m o n y i n p a r t

a n d r e j e c t it i n p a r t , o r may d i s r e g a r d it a l t o g e t h e r .         N o 1 1 v.

C i t y o f Bozeman ( 1 9 7 7 ) , 1 7 2 Mont, 447, 564 P.2d 1296.                            I t i s com-

mon k n o w l e d g e t h a t p e r s o n s f r e q u e n t l y f a i l t o e s t i m a t e s p e e d and
d i s t a n c e s on t h e highway w i t h a c c u r a c y .         Further, the chip truck
d r i v e r t e s t i f i e d t h a t h i s t r u c k was 70 f e e t l o n g and t h a t h e
t h o u g h t t h e back t i r e s must have caused t h e s k i d marks.                        We

c o n c l u d e t h a t t h e r e was s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e j u r y

verdict.
            A p p e l l a n t n e x t u r g e s r e v e r s a l due to t h e t r i a l c o u r t ' s
r e j e c t i o n o f h i s p r o p o s e d i n s t r u c t i o n which s t a t e d :
           " I n t h e e v e n t a l e f t - t u r n i n g motorist h a s
           s i g n a l l e d f o r a l e f t t u r n f o r 1 0 0 f e e t or more,
           t h e p r i m a r y d u t y of a v o i d i n g a n a c c i d e n t lies
           w i t h t h e v e h i c l e a p p r o a c h i n g f r o m t h e rear."
The r e q u e s t e d i n s t r u c t i o n is n o t a n a c c u r a t e s t a t e m e n t of t h e l a w
as a p p l i c a b l e t o t h e i n s t a n t case.        The a u t h o r i t i e s c i t e d by
a p p e l l a n t , i n c l u d i n g C u s t e r v. B r e w e r ( 1 9 7 4 ) , 1 6 3 Mont. 5 1 9 , 518
P.2d 257 and F a r r i s v. C l a r k ( 1 9 7 1 ) , 1 5 8 Mont. 33, 4 8 7 P.2d 1 3 0 7 ,

d i d not involve left-turning                   motorists.          The p r i m a r y d u t y of
    a v o i d i n g t h e c o l l i s i o n was n o t n e c e s s a r i l y on t h e p a s s i n g

    m o t o r i s t i n t h e s i t u a t i o n of t h e i n s t a n t case.
                F u r t h e r m o r e , t h e i n s t r u c t i o n s as a whole a d e q u a t e l y
    i n f o r m e d t h e j u r y o f t h e d u t i e s of t h e p a s s i n g motorist and t h e
    left-turning motorist.                  The p r o p o s e d i n s t r u c t i o n , e v e n i f it were

    a c o r r e c t s t a t e m e n t o f t h e l a w , would h a v e a d d e d n o t h i n g t o t h e
    j u r y ' s u n d e r s t a n d i n g o f t h e a p p l i c a b l e law.
               F o r t h e f o r e g o i n g r e a s o n s , t h e judgment of t h e D i s t r i c t
    C o u r t i s af f i r m e d .




                                                     Chief J u s t i c e

    W e concur:
n                                       I